PER CURIAM:
Ronald Wayne Lewis seeks to appeal the district court’s order denying his mo*213tion for reconsideration of the denial of his motion for a certificate of appealability with respect to the district court’s February 28, 2011 order granting in part and denying in part his 28 U.S.C.A. § 2255 (West Supp.2011) motion. We conclude that Lewis failed to meet the standard for reconsideration of the order. See Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir.1993). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c)(1) (2006); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.